DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2022 has been entered.
Response to Arguments
This Office action is considered fully responsive to the amendment filed February 02, 2022.
The previous objection to the specification is withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant’s arguments, see Remarks, filed February 02, 2022, with respect to the rejection(s) of claim(s) 1, 4, 10, 20-23, 25-28, and 30-34 under U.S.C. 102 and U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2020/0028651 A1.
Claim Objections
Claim 1 is objected to because of the following informalities:  “informatino” should be replaced with “information” therefore.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim(s) 1, 4, 10, 20, 23, 25, 28, 30, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0227156 A1 to Papasakellariou in view of U.S. Publication No. 2014/0119266 A1 to Ng et al. (“Ng”) and in further view of U.S. Publication No. 2020/0028651 A1 to XU.
As to claim 1 see similar rejection to claim 34.
As to claim 4, see similar rejection to claim 10.
As to claim 10, Papasakellariou discloses a terminal in a wireless communication system (fig. 3, 116), the terminal comprising: at least one processor (fig. 3, 340); and at least one transceiver coupled to the at least one processor (fig. 3, 310), wherein the at least one processor is configured to: receive configuration information via a radio resource control (RRC) signaling (para. 0090, RRC signaling to a UE for configuration), wherein the configuration information includes: information on a primary link for resources of a first control resource set (CORESET) associated with first physical downlink control channel (PDCCH) (claims 15-16, configuration information for first PDCCH in first control resource set in in frequency blocks (i.e. primary link information) of RBs); and information on a secondary link for resources of a second CORESET associated with a second PDCCH  (claims 15-16, configuration for second PDCCH in 
Papasakellariou does not expressly disclose a primary beam pair link (BPL) for resources, a secondary BPL for resources; wherein the information on the primary BPL includes information on an index of a first reference signal resource for a quasi co-located (QCL) relationship associated with the first PDCCH, wherein the information on the secondary BPL includes information on an index of a second reference signal resource for a QCL relationship associated with the second PDCCH, wherein information of the first CORESET associated with the primary BPL is separately allocated from information of the second CORESET associated with the second BPL.
Ng discloses for Quasi-colocation configuration for E-PDCCH DMRS, if the UE is configured in TM10, higher layer signaling, QCL-CSI-RS-Index, may be transmitted to indicate the QCL assumption for E-PDCCH DMRS. QCL-CSI-RS-Index is configured per E-PDCCH set (e.g., Behavior B1, defined as follows: E-PDCCH DMRS ports shall not be assumed as quasi co-located with any RS port, with the following exceptions: within each distributed E-PDCCH set or each localized E-PDCCH set, all E-PDCCH DMRS ports may be assumed as quasi co-located with respect to their large scale channel properties (e.g., delay spread, Doppler spread, Doppler shift, average gain and average delay) with a configurable NZP CSI-RS resource) (para. 0032).
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the QCL index of Ng into the invention of Papasakellariou. The suggestion/motivation would have been to provide a transmission scheme and quasi co-location (QCL) assumption for physical shared 
XU discloses at para. 0027 base station 120 may use two beams 210 and 320 in the system to transmit PDCCH. Each beam may carry a different OFDM symbol. For example, beam 210 carries OFDM symbol 231, and beam 220 carries OFDM symbol 232. Accordingly, base station 120 may configure PDCCH CORESET 261 on OFDM symbol 231 for the user device receiving beam 210 and PDCCH CORESET 262 on OFDM symbol 232 for the user device receiving beam 220 [i.e. note each beam of the pair reads on BPL as claimed, and information is allocated on separately on different OFDM symbols].
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the beams of XU into the invention of Papasakellariou and Ng. The suggestion/motivation would have been to detect control channels in wireless communication systems (XU, para. 0002).  Including the beams of XU into the invention of Papasakellariou and Ng was within the ordinary ability of one of ordinary skill in the art based on the teachings of XU.
As to claim 20, Papasakellariou, Ng, and XU further discloses the method of claim 1, wherein the first data comprises a first physical downlink shared channel (PDSCH) and the second data comprises a second PDSCH (Papasakellariou, para. 0098, PDCCH transmissions (i.e. first and second control information) need to also be able to schedule PDSCH transmissions (i.e. first and second data transmissions) with 

	As to claim 23, Papasakellariou, Ng, XU further discloses method of claim 1, wherein resources of the first data and resources of the second data are in a same time resource (Papasakellariou , para. 0098, PDCCH transmissions (i.e. first and second control information) need to also be able to schedule PDSCH transmissions (i.e. first and second data transmissions) with reduced latency and improved reception reliability. 
As to claim 25, see similar rejection to claim 30.
	As to claim 28, see similar rejection to claim 33.
As to claim 30, Papasakellariou, Ng, and XU further discloses the terminal of claim 10, wherein the first data comprises a first physical downlink shared channel (PDSCH) and the second data comprises a second PDSCH (Papasakellariou, para. 0098, PDCCH transmissions (i.e. first and second control information) need to also be able to schedule PDSCH transmissions (i.e. first and second data transmissions) with reduced latency and improved reception reliability. This typically implies that PDCCH and PDSCH transmissions are over a small number of symbols, (para. 0005, symbols in time domain) i.e. same time interval), wherein the first PDSCH is associated with a third reference signal resource for a QCL relationship, the third reference signal resource indicated by the first control information, and wherein the second PDSCH is associated with a fourth reference signal resource for a QCL relationship, the fourth reference signal resource indicated by the second control information (Ng discloses PDSCH  scheduled by E-PDCCH (para. 001) and for Quasi-colocation configuration for E-PDCCH DMRS, if the UE is configured in TM10, higher layer signaling, QCL-CSI-RS-Index, may be transmitted to indicate the QCL assumption for E-PDCCH DMRS. QCL-CSI-RS-Index is configured per E-PDCCH set (e.g., Behavior B1, defined as follows: E-PDCCH DMRS ports shall not be assumed as quasi co-located with any RS port, with the following exceptions: within each distributed E-PDCCH set or each localized E-
As to claim 33, Papasakellariou, Ng, XU further discloses the terminal of claim 10, wherein resources of the first data and resources of the second data are in a same time resource  (Papasakellariou, para. 0098, PDCCH transmissions (i.e. first and second control information) need to also be able to schedule PDSCH transmissions (i.e. first and second data transmissions) with reduced latency and improved reception reliability. This typically implies that PDCCH and PDSCH transmissions are over a small number of symbols, (para. 0005, symbols in time domain) i.e. same time resource).  In addition, the same suggestion/motivation of claim 10 applies.
As to claim 34, Papasakellariou discloses a base station (BS) in a wireless communication system (fig. 2), comprising: at least one processor (fig. 2, 225); and at least one transceiver coupled to the at least one processor (fig. 2, 210), wherein the at least one processor is configured to: transmit, to a terminal, configuration information via a radio resource control (RRC) signaling (para. 0090, RRC signaling to a UE for configuration), wherein the configuration information includes: information on a primary link for resources of a first control resource set (CORESET) associated with first physical downlink control channel (PDCCH) (claims 15-16, configuration information for first PDCCH in first control resource set in in frequency blocks (i.e. primary link information) of RBs); and information on a secondary link for resources of a second 
Papasakellariou does not expressly disclose a primary beam pair link (BPL) for resources, a secondary BPL for resources; wherein the information on the primary BPL includes information on an index of a first reference signal resource for a quasi co-located (QCL) relationship associated with the first PDCCH, wherein the information on the secondary BPL includes information on an index of a second reference signal resource for a QCL relationship associated with the second PDCCH, wherein information of the first CORESET associated with the primary BPL is separately allocated from information of the second CORESET associated with the second BPL.
Ng discloses for Quasi-colocation configuration for E-PDCCH DMRS, if the UE is configured in TM10, higher layer signaling, QCL-CSI-RS-Index, may be transmitted to indicate the QCL assumption for E-PDCCH DMRS. QCL-CSI-RS-Index is configured per E-PDCCH set (e.g., Behavior B1, defined as follows: E-PDCCH DMRS ports shall not be assumed as quasi co-located with any RS port, with the following exceptions: within each distributed E-PDCCH set or each localized E-PDCCH set, all E-PDCCH DMRS ports may be assumed as quasi co-located with respect to their large scale channel properties (e.g., delay spread, Doppler spread, Doppler shift, average gain and average delay) with a configurable NZP CSI-RS resource) (para. 0032).
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the QCL index of Ng into the invention of Papasakellariou. The suggestion/motivation would have been to provide a transmission scheme and quasi co-location (QCL) assumption for physical shared 
XU discloses at para. 0027 base station 120 may use two beams 210 and 320 in the system to transmit PDCCH. Each beam may carry a different OFDM symbol. For example, beam 210 carries OFDM symbol 231, and beam 220 carries OFDM symbol 232. Accordingly, base station 120 may configure PDCCH CORESET 261 on OFDM symbol 231 for the user device receiving beam 210 and PDCCH CORESET 262 on OFDM symbol 232 for the user device receiving beam 220 [i.e. note each beam of the pair reads on BPL as claimed, and information is allocated on separately on different OFDM symbols].
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the beams of XU into the invention of Papasakellariou and Ng. The suggestion/motivation would have been to detect control channels in wireless communication systems (XU, para. 0002).  Including the beams of XU into the invention of Papasakellariou and Ng was within the ordinary ability of one of ordinary skill in the art based on the teachings of XU.

Claims 21, 26, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0227156 A1 to Papasakellariou in view of U.S. Publication No. 2014/0119266 A1 to Ng et al. (“Ng”) and U.S. Publication No. .
As to claim 21, Papasakellariou, Ng, and XU do not expressly disclose the method of claim 20, wherein the third reference signal resource is one of a set of reference signal resources indicated by a medium access control (MAC) control element (CE) associated with the primary BPL, and wherein the fourth reference signal resource is one of a set of reference signal resources indicated by a MAC CE associated with the secondary BPL.
Zhou discloses a resource configuration apparatus according to claim 1, further comprising: a signal transmitting unit configured to trigger or activate the first reference signal by transmitting an activation of channel state information reference signal (CSI-RS) resources media access control (MAC) control element (CE) after transmitting the one or more resource configurations of the first reference signal, and transmit the second reference signal in transmitting the one or more resource configurations of the second reference signal (claim 3).  Note that it is not claimed that the third and further signal resources are different.
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the MAC CE of Zhou into the invention of Papasakellariou, Ng, and XU. The suggestion/motivation would have been to have a resource configuration method and apparatus of reference signal and a communications system in a three-dimensional (3D) multiple input multiple output (MIMO) system (Zhou, para. 0002).  Including the MAC CE of Zhou into the invention of Papasakellariou, Ng, 
As to claim 26, see similar rejection to claim 31.
As to claim 31, Papasakellariou, Ng, and XU does not expressly disclose the terminal of claim 30, wherein the third reference signal resource is one of a set of reference signal resources indicated by a medium access control (MAC) control element (CE) associated with the primary BPL, and wherein the fourth reference signal resource is one of a set of reference signal resources indicated by a MAC CE associated with the secondary BPL.
Zhou discloses a resource configuration apparatus according to claim 1, further comprising: a signal transmitting unit configured to trigger or activate the first reference signal by transmitting an activation of channel state information reference signal (CSI-RS) resources media access control (MAC) control element (CE) after transmitting the one or more resource configurations of the first reference signal, and transmit the second reference signal in transmitting the one or more resource configurations of the second reference signal (claim 3).  Note that it is not claimed that the third and further signal resources are different.
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the MAC CE of Zhou into the invention of Papasakellariou, Ng and XU. The suggestion/motivation would have been to have a resource configuration method and apparatus of reference signal and a communications system in a three-dimensional (3D) multiple input multiple output (MIMO) system (Zhou, para. 0002).  Including the MAC CE of Zhou into the invention of Papasakellariou, Ng, .
Claims 22, 27, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0227156 A1 to Papasakellariou in view of in view of U.S. Publication No. 2014/0119266 A1 to Ng et al. (“Ng”) and U.S. Publication No. 2020/0028651 A1 to XU and in further view of U.S. Publication No. 2021/0076445 A1 to TSAI et al. (“Tsai”).
As to claim 22, Papasakellariou, Ng, and XU does not expressly disclose the method of claim 1, wherein the PUCCH is associated with a reference signal resource for a QCL relationship, indicated by a radio resource control (RRC) signaling or a medium access control (MAC) control element (CE).
Tsai discloses the gNB may set a CSI-mask for a UE when bwp-CSI-mask limits CQI/PMI/PTI/RI and/or QCL reports to the duration period of the (DL) bwp timer inactive cycle. If the CSI-mask is setup by RRC, the reporting of CQI/PMI/RI/PTI and/or QCL on PUCCH shall not be disable when the DL BWP inactivity timer is not expired; else UE should send CQI/PMI/RI/PTI reporting for aperiodic CSI, SP-CSI and periodic-CSI reporting (para. 0261).
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the QCL of Tsai into the invention of Papasakellariou, Ng, and XU. The suggestion/motivation would have been employing multiple transmission points (TRP)s and panels for transmission with dynamic bandwidth in new radio (NR) (Tsai, para. 0002).  Including the QCL of Tsai into the 
As to claim 27, see similar rejection to claim 32.
As to claim 32, Papasakellariou, Ng, and XU does not expressly disclose the terminal of claim 10, wherein the PUCCH is associated with a reference signal resource for a QCL relationship, indicated by a radio resource control (RRC) signaling or a medium access control (MAC) control element (CE).
Tsai discloses the gNB may set a CSI-mask for a UE when bwp-CSI-mask limits CQI/PMI/PTI/RI and/or QCL reports to the duration period of the (DL) bwp timer inactive cycle. If the CSI-mask is setup by RRC, the reporting of CQI/PMI/RI/PTI and/or QCL on PUCCH shall not be disable when the DL BWP inactivity timer is not expired; else UE should send CQI/PMI/RI/PTI reporting for aperiodic CSI, SP-CSI and periodic-CSI reporting (para. 0261).
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the QCL of Tsai into the invention of Papasakellariou, Ng, and XU. The suggestion/motivation would have been employing multiple transmission points (TRP)s and panels for transmission with dynamic bandwidth in new radio (NR) (Tsai, para. 0002).  Including the QCL of Tsai into the invention of Papasakellariou, Ng, and XU was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tsai.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2019/0306847 A1 at para. 0150 discloses a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463